                                                   Case 4:20-cv-04181-KAW Document 4 Filed 07/13/20 Page 1 of 1




                                   

                                   
                                                                         81,7('67$7(6',675,&7&2857
                                   
                                                                      1257+(51',675,&72)&$/,)251,$
                                   

                                   
                                        ROBBIN SOMMER, individually and on
                                                                                               &DVH1R4:20-cv-04181-KAW
                                        behalf of all others similarly situated,
                                                                                               &216(1725'(&/,1$7,21
                                                                 3ODLQWLII V                    720$*,675$7(-8'*(
                                                Y                                            -85,6',&7,21
                                        KEURIG DR PEPPER INC.,
                                   

                                                             'HIHQGDQW V 

                                     INSTRUCTIONS: 3OHDVHLQGLFDWHEHORZE\FKHFNLQJoneRIWKHWZRER[HVZKHWKHU\RX LI\RXDUHWKHSDUW\ 
                                        RUWKHSDUW\\RXUHSUHVHQW LI\RXDUHDQDWWRUQH\LQWKHFDVH FKRRVH V WRFRQVHQWRUGHFOLQHPDJLVWUDWHMXGJH
                                     MXULVGLFWLRQLQWKLVPDWWHU6LJQWKLVIRUPEHORZ\RXUVHOHFWLRQ
1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
 8QLWHG6WDWHV'LVWULFW&RXUW




                                         ✔ Consent to Magistrate Judge Jurisdiction
                                            ‫܆‬
                                  
                                                ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86& F ,YROXQWDULO\consentWRKDYHD
                                     8QLWHG6WDWHVPDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHLQFOXGLQJWULDODQG
                                        HQWU\RIILQDOMXGJPHQW,XQGHUVWDQGWKDWDSSHDOIURPWKHMXGJPHQWVKDOOEHWDNHQGLUHFWO\WRWKH
                                     8QLWHG6WDWHV&RXUWRI$SSHDOVIRUWKH1LQWK&LUFXLW
                                  
                                                OR
                                  
                                            ‫ ܆‬Decline Magistrate Judge Jurisdiction
                                  
                                                ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86& F ,declineWRKDYHD8QLWHG6WDWHV
                                  
                                        PDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHDQG,KHUHE\UHTXHVWWKDWWKLVFDVH
                                     EHUHDVVLJQHGWRD8QLWHG6WDWHVGLVWULFWMXGJH

                                  
                                               07/13/2020                                              Michael R. Reese
                                        '$7( BBBBBBBBBBBBBBBB                               1$0(
                                  
                                                                                     &2816(/)25
                                                                                                 Plaintiff Robbin Sommer
                                                                                     25³3526(´ 

                                  
                                                                                                       /s/ Michael R. Reese
                                                                                                                      Signature
                                  

                                  
